Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	*   *   *   *   *   *

Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 55, there is no antecedent for the “retaining lip”.
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 50, 53, 54, 57, 63, & 65 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Ferguson et al 5,188,373.
	Ferguson shows an arrow system, which includes a chamber within an arrow shaft, and having an access opening; a housing 200 placed into the chamber; the housing includes an engagement member; and an animal engagement member 206 extends from the housing. The engagement member may include a compression fitting (figure 14, 20, 21). The compression fitting may include a head which fits within retaining lips 290 (figure 21). 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferguson et al.
	In the arrow shown by Ferguson, the housing appears to include only one animal engagement member; a second animal engagement member would be an obvious duplication of parts to better engage an animal.

Claim 64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferguson et al in view of Hilliard 6,856,250.
	Ferguson discloses that the housing may include a radio transmitter, but it is not clear if there is GPS. A GPS receiver would be desired to better locate the housing. For example, Hilliard discloses that an arrow tracking system may include GPS (column 4, lines 59-63). This GPS receiver would be an obvious addition to the arrow shown by Ferguson.
	*   *   *   *   *   *

Claim 55 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 59 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	*   *   *   *   *   *

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.





/JOHN A RICCI/Primary Examiner, Art Unit 3711